DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-29 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2007/0126142 A1) in view of Kusy et al (US 5,989,376).
For claim 21, and 33,  Zhou teaches a method for producing a manufactured piece, the method comprising: (a) applying a polymer to a fiber to produce a polymer coated fiber strand (see Fig 1, item 1 -fiber, applying polymer at bath 4 which includes first thermoplastic resins, [0023]); (b) arranging the polymer coated fiber strand to form a structure (Fig 1 item 8, 19, 18-cross head die arranges the polymer coated fiber strand to form a structure; [0023]); (c) infusing liquid resin into a plurality of interstitial spaces of the structure (“where a third resin 34 with additives may be co-extruded onto the outer surface of the profile preshape 28 to form a cap layer 36”. [0024]); (d) curing the manufactured piece (“cooling” causes curing, solidifying either the applied resin or further additional resins; [0024]-[0025]).
Zhou fails tot each  step (e) incorporating the manufactured piece, which includes the polymer coated fiber strand, into the medical device. However, though Zhou states or do not limit the use of the manufactured piece. In the same field of endeavor, Kusy et al teach pultruded fiber-reinforced plastic and applications in medical applications (see col 9 lines 1-35). It would have been obvious to use the materially reinforced manufactured piece produced via pultrusion method as taught by Zhou for applications in medical fields as suggested by Kusy et al., for its mechanical strength (see col 1 of Kusy et al, and [0001]-[0009] of Zhou).
For claim 22, Zhou further shows: wherein arranging the polymer coated fiber strand to form the structure further comprises: 
(a) arranging a first portion of the polymer coated fiber strand in a first direction (Fig 1 between 10 and 16, fibers are angled); (b) arranging a second portion of the polymer coated fiber strand in a second direction that extends along a non-zero angle relative to the first direction (see Fig 1); and (c) arranging a third portion of the polymer coated fiber strand in a third direction that extends along a non-zero angle relative to the second direction (see Fig 1).
Regarding claim 23, Zhou further shows: wherein applying the polymer to the fiber further comprises extruding the polymer coated fiber strand using a pultrusion process (Figure 1; [0015]).
As for claim 24, Zhou further shows:  cutting the polymer coated fiber strand to produce a plurality of polymer coated fiber strands after extruding the polymer coated fiber strand (see Fig 1 item 46), fails to teach cutting prior to arranging the polymer coated fiber strand to form the structure. It would have been obvious to modify the steps as taught by Zhou with having to cut the fiber at desired processing step to form the structure having specific stiffness and strength. 
As for claim 25, Zhou further shows: wherein the plurality of polymer coated fiber strands includes first and second rows of polymer coated fiber strands, wherein arranging the polymer coated fiber strand further comprises arranging the first and second rows of polymer coated fiber strands to extend generally parallel to each other (Fig 1).
Claim 26 pertains to having first and second rows of polymer coated fiber strands have several changes in directionality throughout the structure, and such would have been obvious in view of Zhou which teaches formation of different type of structure (see Fig 7A-7F; which primarily depends on the die; [0021]-[0025]). 
As for claim 27, Zhou further shows: wherein applying the polymer to the fiber further comprises pulling the fiber through a liquid bath containing the polymer so that the polymer completely coats the fiber (Fig 1 item 1, 14; [0020]-[0023]).
As for claim 28, Zhou further shows wherein the fiber includes at least one of carbon, glass, or aramid ([0077]).
As for claim 29, Zhou further shows wherein infusing liquid resin (Fig 1; [0023]-[0025]) however, fails to teach infusing liquid resin under a vacuum such that the manufactured piece is produced without a casting mold. The Examiner notes that vacuum infusion to apply thermoplastic to the fibers would have been obvious alternative choice.
In regards to claims 34-40, see claims 21-29, and 33, above as it includes similar subject matter and would have been obvious Zhou in in view of Kusy et al.
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Zhou (US 2007/0126142 A1) in view of Kusy et al (US 5,989,376) fails to teach varying a permeability of a portion of the structure in order to configure that portion of the structure to have a different rigidity and wherein the structure comprises a permeable section and impermeably section, wherein infusing the liquid resin further comprises causing the permeable section to be filled with the liquid resin, but not causing the impermeable section to be filled with the liquid resin. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0390037 -pertains to multiple coating of composite materials.
US 2015/0126646 A1 – pertains to coating, impregnation. See similarly, US 2020/0338841 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743